Citation Nr: 0734348	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for old myocardial 
infarction and coronary artery disease also claimed as chest 
pain.
 
4.  Entitlement to service connection for depressive 
disorder, NOS, claimed as nervous condition.

5.  Entitlement to service connection for refractive error 
(hyperopia) and presbyopia, claimed as eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, Puerto Rico, which, inter alia, 
denied service connection for bilateral hearing loss, 
tinnitus, old myocardial infarction and coronary artery 
disease also claimed as chest pain, depressive disorder, NOS, 
claimed as nervous condition and refractive error (hyperopia) 
and presbyopia, claimed as eye condition.  

The issues of entitlement to service connection for old 
myocardial infarction and coronary artery disease also 
claimed as chest pain and entitlement to service connection 
for depressive disorder, NOS, claimed as nervous condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show a level of 
bilateral hearing impairment in the veteran's ears that may 
be considered a disability for VA purposes. 

2. There is no competent medical evidence showing the veteran 
has tinnitus that is related to service.

3.  The veteran's refractive error, hyperopia, and 
presbyopia, are not diseases or injuries under the meaning of 
applicable law and regulations for VA purposes.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

3.  Refractive error, hyperopia and presbyopia, are not 
disabilities for VA compensation purposes and an acquired eye 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.9 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
August 2004 letter satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - bilateral hearing loss

The veteran contends that he has a bilateral hearing loss 
that is due to service.  He asserts that he had 16 months of 
noise exposure while in service and no post-service noise 
exposure.  He indicated that he had difficulty following 
group conversations and listening to the television.    

Medical records from the veteran's period of service in the 
Army Reserves prior to active duty show no treatment for or 
diagnosis of a hearing loss.  Service medical records do not 
show any treatment for or diagnosis of a hearing loss.  A May 
2004 post-deployment health assessment reflects the 
examiner's assessment that a referral for audiology was not 
indicated.  No diagnosis of a hearing loss was listed.  

A September 2004 VA audiological examination reflected the 
examiner's opinion that the veteran had normal hearing in 
both ears from 500 to 3000 Hertz levels with mild 
sensorineural hearing loss at 4000 Hertz levels, with 
excellent speech recognition and normal middle ear function.  
At the time of the VA examination, the veteran's hearing 
showed pure tone thresholds of 10, 10, 5, 15, and 25 decibels 
in the right ear, and 10, 10, 10, 30, 30 decibels in the left 
ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
respectively.  Speech recognition ability was 100 percent in 
both ears.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran's pure tone auditory thresholds and speech 
recognition scores for both ears do not meet the criteria to 
be considered a disability for VA rating purposes.  
Accordingly, service connection for a bilateral hearing loss 
is not warranted.  

Service Connection - tinnitus

The veteran contends that his bilateral tinnitus is a result 
of service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of tinnitus.  In his May 2005 post-
deployment health questionnaire, the veteran reported that he 
did not have ringing in his ears.  The September 2004 VA 
audiological examination reflects the veteran's reports that 
he had tinnitus since December 2003; however, this is not 
supported by the evidence of record, in that there are no 
indications of in-service treatment for or a diagnosis of 
tinnitus, and the veteran denied ringing in his ear in May 
2004.
 
There is no competent medical evidence showing the veteran 
has tinnitus that began during service.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for tinnitus.  
Accordingly, the service-connection claim for bilateral 
tinnitus is denied.  

Service connection -refractive error,  hyperopia and 
presbyopia

In connection with a claim for an eye disorder, the Board 
notes that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia and presbyopia, even if visual 
acuity decreased in service, as these are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9 
(2007); VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  
A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2007).

Medical records from the veteran's time in the reserves 
before entering active duty reflect that he was prescribed 
glasses.  A December 2003 service medical record shows a 
diagnosis of presbyopia.  He did not receive any in-service 
trauma or injury to his eyes.  

An October 2004 VA eye examination report reflects that the 
veteran had visual acuity corrected to 20/20 for far and near 
vision for both eyes.  He did not have diplopia or visual 
field deficits.  His lids were intact, his sclera were clear, 
corneas were clear on both sides, anterior chambers were 
quiet and deep on both sides, his iris and pupil were 
reactive to light on both sides, his lenses were clear and 
his extraocular movements were full.  He was diagnosed with 
mild allergic conjunctivitis, refractive error - hyperopia, 
and presbyopia associated with age. 

A March 2005 VA eye examination report shows that the veteran 
had visual acuity corrected to 20/20 for far vision and near 
vision was corrected to J3 for both eyes.  He did not have 
diplopia or visual field deficits.  His lids were normal, his 
sclera were clear, corneas were clear on both sides, anterior 
chambers were quiet and deep on both sides, his iris and 
pupil were reactive to light on both sides and his 
extraocular movements were full.  He was diagnosed with 
refractive error, bilateral flat nasal pingueculae and 
incipient senile cataracts.  No allergic conjunctivitis was 
observed.  The examiner noted that the loss of vision was 
caused by or the result of the veteran's refractive error and 
incipient senile cataracts.  

The VA examiners did not provide any additional diagnosis of 
an eye disorder.  With regard to the current diagnoses of a 
refractive error, hyperopia and presbyopia, the law 
concerning service connection for a congenital or 
developmental defect is dispositive.  Refractive errors are 
defects of the form or structure of the eye of congenital or 
developmental origin for which service connection may not be 
granted.  Refractive errors are not disabilities under the 
law.  38 C.F.R. § 3.303(c).  

In terms of the veteran's own statements concerning each of 
these disorders, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board finds that the preponderance of the evidence is against 
his claims for entitlement to service connection for a 
bilateral hearing loss, tinnitus and refractive error, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for refractive error (hyperopia) and 
presbyopia, claimed as eye condition, is denied.

REMAND

As previously indicated, during the pendency of this appeal, 
the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal.

The veteran's medical records from his time in the reserves 
reflect that he was hospitalized in November 2000, before 
beginning active duty, for a myocardial infarction.  A 
February 2002 Army Reserves Report of Medical History 
reflects that the veteran was free of chest pain.  Service 
medical records from his time in active duty do not show any 
cardiac problems.  In his May 2004 post-deployment Health 
Assessment questionnaire from active duty, the veteran 
indicated he had chest pain or pressure during his 
deployment.  In a post-service October 2004 VA general 
medical examination, the examiner noted that the veteran's 
medical history included deep vein thrombosis, old myocardial 
infarction, chest pain, positive myocardial perfusion study 
and that the veteran was anticoagulant dependent.  The 
examiner diagnosed the veteran with coronary artery disease, 
controlled high blood pressure, chronic phlebitis in the left 
leg, post left leg thrombophlebitis, anticoagulant dependent 
and chest pain.  The RO denied service connection for the 
veteran's old myocardial infarction and coronary artery 
disease also claimed as chest pain based on the fact that his 
condition was not permanently worsened as a result of 
military service.  However, the veteran was not advised of 
what is needed to establish service connection for a 
preexisting disorder.  The Federal Circuit Court held, in 
Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  

Medical records from the veteran's time in the Army Reserves 
and his service medical records do not show treatment for or 
a diagnosis of a psychiatric disorder.  The veteran was 
released from active duty on July 3, 2004.  A July 6, 2004 VA 
medical record in the file reflects that the veteran was 
diagnosed with depressive disorder, not otherwise specified 
and adjustment disorder, not otherwise specified.  A 
September 2004 VA medical examiner who had not reviewed the 
veteran's claims file but noted that the veteran first sought 
psychological help in July 2004, diagnosed the veteran with 
depressive disorder, not otherwise specified.

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  It appears that the veteran has 
been receiving ongoing treatment for his cardiac and 
psychological conditions.  VA should ask the veteran to 
identify any providers that have treated him for his cardiac 
and psychological conditions.  On remand, VA should attempt 
to obtain any missing treatment records.  

The examiner who performed the veteran's October 2004 general 
medical examination did not offer an opinion as to whether 
the veteran's cardiac conditions preexisted service, were 
etiologically related to service, or were aggravated during 
service beyond the natural progression of the illness.  The 
September 2004 examiner who performed the mental disorders 
examination did not review the veteran's claims file and did 
not offer an opinion as to whether the veteran's condition 
manifested during his active duty.  After receipt of the 
medical records, the veteran should be scheduled for a 
cardiac examination to obtain an opinion as to whether the 
veteran had a preexisting cardiac condition and, if so, 
whether it was aggravated during his period of active service 
beyond the natural progression of the disease.  The examiner 
should also note whether the veteran has arteriosclerosis and 
whether this condition manifested to a compensable degree 
within a year after his discharge from service.  In addition, 
the veteran should be afforded a psychiatric examination to 
obtain an opinion as to whether the veteran's current 
psychiatric condition was incurred in, or was aggravated by, 
active duty. 

Accordingly, the case is REMANDED for the following action:

1.  VA must send the appellant a 
corrective notice, that explains; (1) the 
information or evidence needed to 
establish an effective date and a 
disability rating, as outlined by the 
Court in Dingess, supra, and (2) the 
information or evidence needed to 
establish service connection for a 
preexisting condition.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his cardiac and his 
psychological condition since his release 
from active duty in July 2004.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If the 
records are unavailable, please have the 
provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for 
cardiovascular and psychiatric 
examinations in order to determine if he 
has cardiac disorders or a psychiatric 
disorder with an opinion as to the 
etiology if such conditions are found.  
The examiner should be requested to 
review the pertinent evidence in the 
claims file and must indicate in the 
examination report that such review was 
performed.  All indicated tests and 
studies should be undertaken.  

After reviewing the claims file, the 
cardiac examiner should provide an 
opinion as to whether the veteran had a 
pre-existing cardiac condition and, if 
so, whether (1) it is at least as likely 
as not (50 percent or more probability) 
that the veteran's pre-existing cardiac 
condition was aggravated (worsened) by 
active duty, (2) if aggravation is found, 
whether the aggravation constitutes an 
increase beyond the natural progression 
of the disease, (3) whether the veteran 
has a current cardiac condition, and (4) 
if the veteran has arteriosclerosis, 
whether the condition manifested to a 
compensable degree within one year after 
the veteran's discharge from active duty.  

The psychiatric examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
psychiatric disorder is etiologically 
related to the veteran's period of active 
duty.  If the examiner finds that the 
veteran's psychiatric disorder is not 
related to active duty, the examiner 
should include an explanation regarding 
the veteran's diagnosis of depressive 
disorder and adjustment disorder which 
was given by a VA examiner three days 
after the veteran left active duty.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4. After completion of the above, the AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


